DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the amendment filed on April 18, 2022, claims 1, 9, 13, 16 and 19 were amended, and claims 7, 8, 10, 11, 18 and 20 were cancelled. Currently, claims 1-6, 9, 12-17 and 19 are pending in this application.
Allowable Subject Matter
Claims 1-6, 9, 12-17 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record discloses or suggests all of limitations as claimed.
Re claim 1, the most relevant reference, US 2009/0109363 to Yu et al. (Yu), fails to disclose or suggest a display substrate in which the second conductive pattern is disposed in a same layer and made of a same material as a gate line of the display substrate and is insulated from the gate line.
As shown in Figs. 2 and 3, Yu discloses a display substrate comprising a semiconductive layer 114, a first conductive pattern 104, and a second conductive layer 152, wherein the first conductive pattern 104 is a data line of the display substrate.
Further, as shown in Figs. 5A, 5B and 8B, the second conductive pattern 152 is insulated from the gate line 102. However, the second conductive layer is not disposed in a same layer and made of a same material as the gate line 102 (paragraphs 46, 47, 57 and 59). 
Re claim 13, Yu fails to disclose or suggest a manufacturing method of a display substrate in which forming the second conductive pattern and a gate line of the display substrate by one patterning process.
As shown Figs. 5A and 5B, the gate line 102 is formed in a patterning process and as shown in Fig. 8B, the second conductive pattern 152 formed in another different patterning process (paragraphs 47 and 59).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
May 3, 2022